DETAILED ACTION
This Office action is in response to an RCE submitted on May 5, 2022.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Priority
Applicant’s claim for the benefit of application No. 16/384,748 filed on April 15, 2019, which claims the benefit of application No. 15/392,910 filed on December 28, 2016 under 35 U.S.C. 120 is acknowledged.

Applicant’s claim for the benefit of provisional application No. 62/274,154 filed on December 31, 2015 under 35 U.S.C. 119(e) is acknowledged.

Issues Related to 35 USC § 101
Regarding claims 1, 19, and 20, they are eligible under 35 U.S.C. § 101 because they recite additional elements that integrate the judicial exception into a practical application of the exception (Step 2A; Prong Two). 
Claims recite limitation “generating a factor-graph representation comprising a set of first vertices corresponding to a respective set of second vertices, wherein, for each vertex pair, the first vertex is a variable node representing beamforming weight variables and each second vertex is a function node representing a capacity equation, and wherein each vertex pair is assigned a capacity weight from a set of non-equal capacity weights,” which correspond to mathematical concepts such as mathematical relationships or calculations. In other words, claims recite an abstract idea.
However, claims recite additional elements “accessing an interference map indicating interference among network nodes of the multi-hop wireless network,” “identifying a plurality of links between network nodes, wherein one or more of the plurality of links are identified as golden links,” “each vertex pair is associated with an identified link,” “each second vertex is associated with the identified link,” “wherein each vertex pair is assigned a capacity weight based at least in part on the identified golden links,” and “determining one or more adjustments to one or more beamforming weights to reduce interference among the network nodes.” According to the Specification, by adjusting beamforming weights, the network nodes are able to select particular micro-routes and nano-routes for data transmission and reception, thus reducing interference on the multi-hop wireless network while simultaneously maintaining a relatively strong link capacity between individual pairs of network nodes (see [22]). The Specification also discloses determining one or more adjustments to one or more beamforming weights of one or more sectors of one or more network nodes of the multi-hop wireless network, thereby reducing interference among the network nodes of the multi-hop wireless network to increase a sum capacity of the multi-hop wireless network (see [031]). 
Since claims recite additional elements that integrate the judicial exception into a practical application of reducing interference on the multi-hop wireless network (Step 2A; Prong Two), claims are eligible under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising, by an interference-management system of a multi-hop wireless network: 
accessing an interference map indicating interference among network nodes of the multi- hop wireless network; 
identifying a plurality of links between network nodes, wherein one or more of the plurality of links are identified as golden links; 
generating a factor-graph representation comprising a set of first vertices corresponding to a respective set of second vertices, wherein each vertex pair is associated with an identified link, wherein, for each vertex pair, the first vertex is a variable node representing beamforming weight variables associated with the identified link and each second vertex is a function node representing a capacity equation associated with the identified link, and wherein each vertex pair is assigned a capacity weight from a set of non-equal capacity weights based at least in part on the identified golden links; and 
determining one or more adjustments to one or more beamforming weights to reduce interference among the network nodes.
Huang et al. (US 2012/0281780 A1, “Huang”) discloses selecting a set of transmitter/receiver pair corresponding to a link between the set of transmitter/receiver pair (see step 1020 in FIG. 10) and generating a bipartite graph of the wireless network (see FIG. 4A and ¶ 63), where a transmitter/receiver pair corresponds a link between a transmitter and a receiving node (see FIG. 4A and ¶ 63).
Cavalcante et al. (US 2015/0131524 A1, “Cavalcante”) discloses generating a bipartite graph and using the bipartite graph to execute a message passing algorithm (see FIG. 2 and ¶ 24), where a vertex pair includes a factor node connected to a variable node (see FIG. 2 and ¶ 24). Cavalcante also discloses an optimization algorithm that performs a min-sum algorithm, where the algorithm iterates between two message computations and exchanges (see ¶ 26).
However, the prior arts of record do not disclose, alone or in combination, identifying a plurality of links between network nodes, wherein one or more of the plurality of links are identified as golden links; generating a factor-graph representation comprising a set of first vertices corresponding to a respective set of second vertices, wherein each vertex pair is associated with an identified link, wherein, for each vertex pair, the first vertex is a variable node representing beamforming weight variables associated with the identified link and each second vertex is a function node representing a capacity equation associated with the identified link, and wherein each vertex pair is assigned a capacity weight from a set of non-equal capacity weights based at least in part on the identified golden links; and determining one or more adjustments to one or more beamforming weights to reduce interference among the network nodes.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-18 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 19 and 20, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474